Citation Nr: 0020599	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 26, 1973, 
to December 14, 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1998, and the RO issued a statement of the case 
that same month.  A substantive appeal was received in 
December 1998.  This case was previously before the Board and 
was remanded in August 1999 to afford the veteran a Board 
hearing.  Such a hearing was conducted by videoconference 
before the undersigned member of the Board in November 1999.  
In February 2000, the Board remanded the case to the RO to 
ensure that all medical records within control of VA were 
obtained. 


FINDING OF FACT

The claims file includes a medical diagnosis of a current low 
back disability, competent evidence of in-service incurrence, 
and medical evidence suggesting a nexus to the veteran's 
period of active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative collectively contend that 
the veteran suffers from a back disability that is related to 
the veteran's period of active military service.  However, 
the RO has determined that the veteran's claim is not well 
grounded on the basis that there is no evidence of a link 
between that disability to service)].  38 U.S.C.A. § 5107(a).  
The veteran contends that he injured his back in service in 
1973.  Although he acknowledges that he was in a car accident 
in 1984, he asserts that his back was chronically disabled 
prior to 1984.

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303 (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The first Caluza requirement of a medical diagnosis of 
current disability has clearly been met.  In this regard, VA 
examination in February 1998 resulted in an impression of 
chronic lumbosacral strain.  Other current medical records 
document disc problems in the lumbar spine.  As to the Caluza 
requirement of competent evidence of inservice incurrence, 
the veteran's assertions alone are assumed to be true and are 
in fact supported by service medical records documenting 
treatment of lower back pain in relation to a fall in the 
shower.  The essential question in the well-grounded analysis 
in this case is whether there is competent evidence of a 
nexus to service. 

While the veteran and his spouse have indicated their belief 
in a link between current low back disability and the injury 
during service, as lay persons they are not competent to 
render opinions as to medical causation.  Espiritu.  The same 
applies to other lay statements which have been submitted in 
support of the veteran's claim. 

However, the record does include a December 1, 1999, 
statement from Carl P. Herkimer, M.D. in which he refers to 
the history of the inservice injury and documents current 
lumbar spine disability.  Dr. Herkimer further stated:

In view of the long medical history, I 
would conclude that the initial injury 
that he sustained in the Service was 
significant enough to cause his discharge 
from Service and also probably was 
significant enough to at least 
precipitate the present condition of 
herniated L2-3 disk and a bulging L4-5 
disk.

The RO has duly considered Dr. Herkimer's statement and found 
that, although he is a medical doctor, it nevertheless did 
not constitute competent evidence to well-ground the claim.  
The RO correctly noted that mere history recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Looking to Dr. Herkimer's statement, the Board agrees that 
his comment regarding history provided by the veteran that 
the injury resulted in discharge from service is not 
competent since an actual review of the record shows that 
personality problems played a role in his discharge.  It 
therefore appears that this statement by Dr. Herkimer was 
based solely on incorrect history provided by the veteran. 

However, the Board believes that to the extent that Dr. 
Herkimer's statement was based on the history of the 
inservice injury, his opinion regarding a probable connection 
can be viewed as competent since service medical records do 
in fact document the injury.  The Board therefore accepts 
that part of Dr. Herkimer's statement suggesting that the 
inservice injury was probably significant enough to 
precipitate a current lumbar spine disorder is (assuming said 
statement to be true for well-grounded purposes) sufficient 
to well-ground a claim based on low back disability.  38 
U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
low back disability is well-grounded.  To this extent, the 
appeal is allowed subject to the directions set forth in the 
following remand section of this decision. 


REMAND

A finding of a well-grounded claim gives rise to the duty to 
assist.  38 U.S.C.A. § 5107(a).  In appropriate cases, this 
obligation includes conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In the present case, the veteran has not been 
afforded a VA examination for purposes of addressing the 
etiology of his current lumbar spine disability.  Additional 
action in this regard is necessary to assist the veteran and 
to ensure an adequate record to allow for equitable review of 
the veteran's appeal. 

Additionally, once a claim is well-grounded, the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) must be considered.  
As the RO found the claim to be not well-grounded, the 
veteran's claim has not yet been considered by the RO under 
such provisions.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
special VA orthopedic examination to 
assess the nature and etiology of any low 
back disorder(s) shown to be present.  
The claims folder must be made available 
to and be reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies, to 
include X-rays if deemed medically 
feasible, should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  As 
to each low back disorder which is 
medically diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that such current low 
back disorder is etiologically related to 
the documented inservice injury as 
opposed to any post-service back injury.  
A detailed rationale, to include 
reference to and discussion of the 
examiner's reasons for 
agreement/disagreement with Dr. 
Herkimer's December 1, 1999, opinion, 
would be helpful and is hereby requested.

2.  Thereafter, the RO should undertake a 
merits review the veteran's claim on the 
basis of all evidence of record and all 
applicable law and regulations to 
determine whether entitlement to service 
connection for low back disability is 
warranted.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The purpose of this remand is to develop the evidence and to 
clarify matters of medical complexity.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matter addressed in this remand 
portion of the decision.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



			
ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

